ORDER
This matter came before a panel of the Supreme Court on December 21,1998 pursuant to an order requiring both parties to appear and to show cause why the plaintiffs’ appeal should not be summarily decided.
The plaintiffs appeal from a Superior Court judgment entered in favor of Allstate Insurance Company. After hearing the arguments of counsel and reviewing the memo-randa submitted by the parties, it is the conclusion of this court that cause has not been shown. “An uninsured/undermsured motorist policy limit may not be expanded to include prejudgment interest even though the injured party may be entitled to recover such prejudgment interest from the tortfea-sor.” Allstate Insurance Co. v. Pogorilich, 605 A.2d 1318, 1321 (R.I.1992).
The ruling of the trial justice is affirmed and the plaintiffs’ appeal is denied and dismissed.
WEISBERGER, Acting C.J., did not participate.